Case 7:17-cv-03651-NSR Document 22

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

       
 

ANGELO CARZOGLIO

    

New ye

PETITIONER, euler ‘FOR, nana TMENT
OF COUNSEL, AND “SUPPORFING
VINCENT PAUL, COUNTY COURT OFFICER AFFIDAVIT —~
SGT.#526; DEIDRE CARROLL, COUNTY —
COURT OFFICER #7241; JOHN RHODES,
COUNTY COURT OFFICER #6059, Civil Case No.:

17-CV-3651(NSR)
DEFENDANT'S.

I, Angelo Carzoglio, am the Petitioner in the above entitled case
and hereby request the Court to appoint Counsel. Pursuant to 28 U.S.C.

§1915(e)(1). Plaintiff moves for an ORDER on a: MOTION FOR APPOINTMENT
OF COUNSEL AND SUPPORTING AFFIDAVIT, I state that:

1] Plaintiff is unable to afford Counsel. He has requested leave to
proceed in forma pauperis.

2] Plaintiff's imprisonment will greatly limit his ability to
litigate. The issues involved in this case are complex, and will
require significant research and investigation. Plaintiff has
limited access to the law library and limited knowledge of the
law.

3) 1 have a 12th Grade Education with little Legal education.

4] Counsel is expert in the field of law, and can point out pitfalls
and opportunities for constructive convergence of interest.
Counsel knows and studies existing State, Local and Federal Laws
and Regulations. Counsel would avoid existing legal provisions,
especially within the law [consolidated or unconsolidated ] being
amended. Counsel can review the forms, too see if it is
comprehensible to the ordinary person who must comply. Where
Petitioner, however, is not an expert in the field of law, and
can only understand, as well as comprehend what he reads.

5] A Trial in this case will. likely involve conflicting testimony,
and Counsel would better enable Plaintiff to present evidence and
cross examine witnesses.

6] Plaintiff has made repeated offers to obtain a Lawyer. Attached
to this motion are nine(9) total letters and answers to Law Firms
and Attorneys in the Private and Public Sector in my effort to

 

 

 

 
 
 
 

ot Som I have attached ro this motion the correspondence
USDC SDNY 1 have -mailfed and received, i answer from. attorneys I've
DOCUMENT®°Rtacted

. ELECTRON ICALLY FILED
DOCH: :
DATE FILED:_‘¢/2 3/220)

 

 

 

 
Case 7:17-cv-03651-NSR Document 22 Filed 08/23/19 Page 2 of 19

 

ct
4
q
@

declare under—_the_penatties_of— per fury that my answers to
forgoing questions are true to the best of my knowledge.
I understand that if I am assigned Counsel and my Counsel learns,

either from myself or elsewhere, that I can afford an Attorney, the Counsel

may give this information to the Court.

Tt understand that if my answers on my Application to Proceed _In Forma

Pauperis are false, my case can be dismissed.
T hereby waive my privilege of Attorney-Client confidentiality to the
extent necessary for my appointed Counsel to make an Application to be

relieved as provided in the Procedures regarding Appointment of Counsel in

Pro-Se Civil Action.

Dated: August , 2019.
Attica, New York

“)
Lusk Convaler

Angflo Carzog1#%6 41840399
Petitioner, Pro-Se

Attica Corr. Fac.

639 Exchange Street

P.O. Box-149

Attica, New York 14011-0149
po Case 7:17-cv-03651-NSR Document 22 Filed 08/23/19 Page 3 of 19

—UNTTED STATES DLESTRICT-E
SOUTHERN DISTRICT OF NEW

URE
YORK
ANGELO CARZOGLIO
PETITIONER, AFFIRMATION .OF SERVICE

VINCENT PAUL, COUNTY COURT OFFICER
SGT.#526; DEIDRE CARROLL, COUNTY
COURT OFFICER #7241; JOHN RHODES,
COUNTY COURT OFFICER #6059,

17-CV-3651(NSR)

DEFENDANT'S.

 

I, Angelo Carzoglio, declare under penalty of perjury that I have
served a copy of the attached, APPLICATION FOR APPOINTMENT OF COUNSEL AND
SUPPORTING AFFIDAVIT, upon, The Clerk of the Court, Hon. Nelson S. Roman,
whose address is: United States District Court Judge, United States
District Court for the Southern District of New York, Federal building and
United States Courthouse, 300 Quarropas Street, White Plains, New York

10601.

Dated: August , 2019.
Attica, New York

eo lo Larabie

Petitioner, Pro-Se

Attica Corr. Fac.

639 Exchange Street

P.O. Box-149

Attica, New York 14011-0149
i

Case 7:17-cv-03651-NSR Document 22 Filed 08/23/19 Page 4 of 19

 

 

—UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ANGELO CARZOGLIO

PETITIONER,

CERTIFECATE OF SERVICE

VINCENT PAUL, COUNTY COURT OFFICER

SGT.#526; DEIDRE CARROLL, COUNTY 17-CV-3651(NSR)
COURT OFFICER #7241; JOHN RHODES,

COUNTY COURT OFFICER #6059,

DEFENDANT'S.

 

I, Angelo Carzoglio, hereby certify under penalty of perjury that on
August , 2019, I served by United States mail a copy of, APPLICATION FOR

APPOINTMENT OF COUNSEL AND SUPPORTING AFFIDAVIT, and The Clerk of the

Court, Hon. Nelson S. Roman, at:

United States District Court Judge

United States District Court for the

Southern District of New York

Federal Building and United States Courthouse
300 Quarropas Street

White Plains, New York 10601

Oily Camel

AMGELO caR4o LIO

C.c. Michael J. Siudzinski
Assistant Attorney General
120 Broadway

New York, N.Y. 10271

BARCLAY DAMON LLP

Sanjeev Devabhakthuni: Associate
2000 Five Star Bank Building

100 Chestnut Street

Rochester, New York 14604
Case 7:17-cv-03651-NSR Document 22 Filed 08/23/19 Page 5 of 19

 

 

BENNETT BRICKLIN & SALTZBURG, LLC
Thomas J. Bracken, Esq.

50 Broad Street, Suite 1609
New York, N.Y. 10004

Sean T. Carey (SC8804)

Assistant County Attorney, of Counsel
148 Martine Avenue, Room 600

White Plains, New York 10601
Case 7:17-cv-03651-NSR Document 22 Filed 08/23/19 Page 6 of 19

 

TO:

RE:

Angelo Carzoglio #18A0399
Attica Correctional Facility
639 Exchange Street

P.O. Box-149

Attica, N.Y. 14011-0149

October 25th, 2018

TRACIE A. SUNDACK & ASSOCIATES, L.L.C.
ATTORNEYS AT LAW

MISS. TRACIE A. SUNDACK

19 COURT STREET

THIRD FLOOR

WHITE PLAINS, NEW YORK 10601

Civil Rights Cases/42 U.S.C. §1983-Case No.:17-CV-3651(NSR)/Case No.:18-
CV-4198(NSR)/Case No. :18-CV-7780(NSR), Counsel Representation

Dear Miss. Sundack:

I am writing you because I was referred by a prisoner
that not only has spoken highly of you and your profession and your past
representation of his legal ordeal. As you can see I've filed three 42
U.S.C. §1983 Civil Rights Complaints.

("see ORDER OF SERVICE attached").

I understand that you are a retained counsel. and you are involved in many
cases. I wish not to place a burden on you by requesting if you may take a
look at my Civil Cases, or if you may also consider or refer my case to
another attorney who handles Civil Cases. Eventually, someone can see that
these cases are no where near frivolous. :

Please allow me to give some details on each complaint.

On Case No.:17-CV-3651(NSR), is against three New York State Supreme Court
Officers, they attacked, assaulted and deprived me of my 6th Amendment of
the Constitution. I was presently at the time accused on a criminal matter
which I was granted Pro-Se status. This incident was captured on video
surveillance, there were also two corrections officers that not only
witnessed the incident but had to actually get physically involved to

seperate them from beating and assaulting me. There were no criminal
charges lodged against me.

The second Civil Case No.:18-CV-4198(NSR), is against numerous jail
guards, a jail official, a healthcare gatekeeper, a former senior jail
guard supervisor, Thomas Abrams, and the Aramark Corp.. Thomas Abrams is
Case 7:17-cv-03651-NSR Document 22 Filed 08/23/19 Page 7 of 19

 

 

presently incarcerated, he's been convicted for child sex crimes, he ordered

he ordered four jail guards, two jail guard supervisors to
search, sexually assault and verbally use sexual abusive language
towards me. There's also harassment and verbal threats by a
healthcare gatekeeper, which is employed by Correct Care Solutions,
there's also a complaint against Aramark Corp. for excessive
pricing, and also against the Westchester Department of Corrections

on illegal false imprisonment and violation of the Equal Protection
Clause.

The third Civil Case No.:18-CV-7780(NSR), is defendants which are

C.

co-conspirators/co-defendants of Thomas Abrams from Civil Case
No.:18-CV-4198(NSR), these defendants were ordered by Thomas Abrams

to conduct the harassment of searching, assaulting and verbally
harassing me.

It's difficult for me to continue to represent myself on these civil
matters L've filed, due to the effort and time I need to invest and

dedicate myself on my pending criminal appeal which I really need to
focus on.

I would really appreciate it to take some time in viewing the
Electronic File or if there's anything you would like for me to
provide, I would be more then gladly to do it.

Thank you for taking the time to do this.

Cordially,

Cbigel Lerypafiie-
ANEELO CARZOGLIO

ec. FILE
Case 7:17-cv-03651-NSR Document 22 Filed 08/23/19 Page 8 of 19

 

 

Angelo Carzoglio #18A0399
Attica Corr. Fac. ©

639 Exchange Street
P.O. Box-149
Attica, New York 14011-0149

 

March 8,. 2019

TO: BRIAN DRATCH/FRANBLAU DRATCH, ESQ.
ATTORNEY'S AT LAW
233 BROADWAY
NEW YORK, N.Y. 10279

Re: Civil Rights/42 U.S.C. §1983-Case No.:17-CV-3651(NSR). Case
No.:18-CV-4198(NSR), Case No.:18-CV-7780(NSR)/Counsel
Representation/Pro-Bono

TO WHOM IT MAY CONCERN:

IT am writing you because I have filed
three(3) separate 42 U.S.C. §1983 Civil Rights Complaints. (See
ORDER OF SERVICE attached).

T've read a case I received in my subscription of Pro-Se that
you've represented. I can see that you are very well experienced
in these types of cases. I am in need of counsel representation,
I'm also asking if you can spare some of your time in viewing my
cases that are filed, hopefully you will consider or maybe you
can refer it to another attorney if possible.

Please allow me to give some details on the pending complaints.

On Case No.:17-CV-3651(NSR), is against three(3) New York State
Gourt Officers|! they attacked, assaulted and deprived me of my
6th amendment of the constitution, I was granted the right to
continue Pro-Se on an accused criminal matter, when several Court
Officers denied me that right then assaulted me. This altercation
was captured on surveillance video and there are also two
Westchester County Corrections Officers that are witnesses to
this attack who also tried to defuse the situation and also given
written reports on what actually happened. alsol! no criminal
charges were filed against me.

Second case No.:18-CV-4198(NSR), is against numerous defendants,
jail guards, jail guard official, a healthcare gatekeeper,
Aramark Corp., and a former senior jail guard supervisor, Thomas
Abrams, which is presently incarcerated in a N.Y.S. Correctional
Facility on child sex crimes. this individual ordered jail guards
and jail guard supervisors to sexually and verbally assault!
harass and .excessively tamper, search remove and destroy
law/legal materiall' these jail guards are also his co-defendants
on a separate civil complaint filed. These events were also
captured on the institutions surveillance video.

The third, Case No.:18-CV-7780(NSR), is against the  co-
defendants/co-conspirators to the second civil complaint, there
are also numerous Due Process Violations and excessive Violations
Case 7:17-cv-03651-NSR Document 22 Filed 08/23/19 Page 9 of 19

 

of the Equal Protection Clause, there's also price gouging and
fraud by the Aramark Corp., all these violations taken place at
the Westchester County Correctional Facility.

It is difficult for me myself to continue to proceed in
representing myself due to my extensive research in preparing my
brief for my direct appeal during this present moment, hopefully
you can understand and consider the cases I've filed.

Thank you for taking time in reading this letter.

Cordially,

 

C.c. FILE
Case 7:17-cv-03651-NSR Document 22 Filed 08/23/19 Page 10 of 19

 

 

JONES DAY

250 VESEY STREET » NEW YORK, NEW YORK 10281-1047
TELEPHONE: +1.212.326.3939 +« FACSIMILE: +1.212.755.7306

Direct Number: (212) 326-8367

rmuttreja@jonesday.com

March 13, 2019

Angelo Carzoglio, No. 1840399
Attica Correctional Facility

639 Exchange Street

P.O. Box 149

Attica, NY 14011-0149

Dear Mr. Carzoglio:

I am writing in response to your February 28, 2019 letter to me, requesting legal
representation. I regret to inform you that I will not be able to represent you, but I wish you the
best of luck. For assistance in securing pro bono representation, you may wish to contact

Prisoners’ Legal Services of New York, located at 14 Lafayette Square, Suite 510, Buffalo NY
14203, or the Legal Aid Society, located at 199 Water St., New York NY 10038. Cyril Pur Pp Z re

Very truly yours,

Rajeev Muttreja

ALKHOBAR * AMSTERDAM * ATLANTA * BEIJING ¢ BOSTON * BRISBANE * BRUSSELS * CHICAGO * CLEVELAND + COLUMBUS * DALLAS
DETROIT * DUBAI * DUSSELDORF * FRANKFURT * HONG KONG * HOUSTON *¢ IRVINE * JEDDAH * LONDON * LOS ANGELES
MADRID * MEXICO CITY * MIAMI * MILAN * MOSCOW * MUNICH * NEW YORK ¢* PARIS * PERTH * PITTSBURGH * RIYADH
SAN DIEGO * SAN FRANCISCO * SAO PAULO * SHANGHAI! ¢ SILICON VALLEY » SINGAPORE * SYDNEY * TAIPEI * TOKYO * WASHINGTON

3
Case 7:17-cv-03651-NSR Document 22 Filed 08/23/19 Page 11 of 19

 

 

SHER TREMONTE tp

April 4, 2019

BY MAIL

Angelo Carzoglio #18A0399
Attica Correctional Facility
639 Exchange Street

P.O. Box 149

Attica, NY 14011-0149

Re: Your Letter dated March 30, 2019

Dear Mr. Carzoglio:

Thank you for your letter and your interest in our firm. We receive many letters
from people seeking assistance and, unfortunately, we are unable to provide it in every
instance. Although we cannot make any promises to represent you, we would be pleased
to hear more about your situation and the details of what exactly occurred. Please feel
free to send us additional materials, including the complaints in your cases, to explain
your case in further detail.

We look forward to hearing from you.

 

Very truly ms j Fi
| { i il/ i) f,
VA \ al ( AC. J NOUR,
‘Michael W. Gibaldi 4
DOF | MEW PORK, Ney joo oA
way (202.2500 | FAK 212.202.4155
Case 7:17-cv-03651-NSR Document 22 Filed 08/23/19 Page 12 of 19

 

Franzblau Dratch, P.C.

S.M. Chris Franzblau Attorneys At Law OF COUNSEL
Stephen N. Dratch* Plaza One Richard E. Mischel*
Julian Wilsey 354 Eisenhower Parkway Allen B Pearl
Brian M. Dratch* P.O. Box 472 Sanford F. Young*
Shay Shailesh Deshpande Livingston, New Jersey 07039-0472 Adam D. Dratch
*NJ& NY BAR
NEW YORK OFFICE Main Office (973) 992-3700 ceeniciea By THE SUPREME COURT OF NJ
a8 Broamey. Suite 1800 Telecopier (973) 992-7945 or (973) 994-0130 AS A MATRIMONIAL ATTORNEY
, a CERTIFIED BY THE SUPREME COURT OF NJ
(212) 571-1808 email: BDRATCH@njcounsel.com AS ACIVIL TRIAL ATTORNEY

Please reply to NJ Office
WEBSITE: www.njcounsel.com

Writer’s Direct Dial: (973) 533-7285
April 9, 2019

Angelo Carzoglio DIN# 18A0399
Attica Correctional Facility

639 Exchange Street /P.O. BOX 149
Attica, New York 14011-0149

Dear Mr. Carzoglio:

I would like to thank you for corresponding with our law firm with regard to your legal matter.

After a thorough review and careful consideration, unfortunately, our office will not be able to
pursue a claim on your behalf. However, we are in no way offering any opinions as to the merits of
your claim, but rather, simply stating that at this time, we are not able to handle this matter for you.

Please be advised that every case does have applicable time limitations within which you must

commence a lawsuit or you could forever be barred from doing so. Thus, if you do decide to pursue
this matter further, we advise you to contact another attorney immediately.

To the extent that you have provided us with any papers, I am enclosing them back to you

herein, I thank you again for consulting with us in connection with this matter and we wish you only
the best.

Very Truly Yours,
Brian M. Dratch /ni

BRIAN M. DRATCH

BMD/ni
Enclosures

00163568 - t
Case 7:17-cv-03651-NSR Document 22 Filed 08/23/19 Page 13 of 19

 

 

Angelo-Carzog lio #18A0399
Attica Corr. Fac.

639 Exchange Street

P.O. Box-149

Attica, New York 14011-0149

May 12th, 2019

TO: MR. MICHAEL GIBALDI, ESQ.
SHER TREMONTE LLP
90 BROAD STREET, 23RD FLOOR
NEW YORK, N.Y. 10004

Re: Carzoglio v. Abrams, Civil Action No. 18-cv-4198(S.D.N.Y.)/
Copies: Notice to Court of Service of Motion Papers

Dear Mr. Gibaldi:

I am forwarding you copies of what I recently received by the
defendants counsels, I am requesting if you may point me into the right direction on
what steps I should take or some advice on what should I look into so I can prepare my

response to there motion to dismiss. (See Attached)!

Maybe a case law or two you can provide me so I can convince the court not to dismiss my
complaints ?

I get very minimal time in the law library where I'm presently incarcerated, but the
little time I do have I've been into my research on my appeal, now this has arrived, but
I think I have alittle time if I'm not mistaken. I must respond by July 3rd, 2019, so I
think I should have some time.

Any advice or anything you can provide me so I can start my Plaintiff Response would be
very appreciative.

Thank yoy.

 

P.S. If it helps, I'm willing to agree on a "contingency fee'', one-third !
C.c. FILE
Case 7:17-cv-03651-NSR Document 22 Filed 08/23/19 Page 14 of 19

 

SHER TREMONTE LLP

May 22, 2019

. BY MAIL

Angelo Carzoglio

DIN #18A0399

Attica Correctional Facility
P.O. Box 149

Attica, NY 14011-0149

-Re: Your recent letters

Dear Mr. Carzoglio:

Thank you for your letters and your continued interest in our firm. As you know,
we receive many letters from people seeking assistance, but we are unable to provide
assistance in every case. We have reviewed the materials that you have sent us, including
the recent filings in your federal case. Unfortunately, we cannot represent you in this .
matter, but we wish you well in your future endeavors.

Wery truly yours,

\ , / " /
\ ps 7 ili i

ae

loca W, Gibaldi}

99 BROAD STREET | 23RD FLOOR | New Yor«, NY 10004

WWW SHERTREMONTE.COM ITEL 212 202 25! OO | FAX 212.202.4155

   
 
Case 7:17-cv-03651-NSR Document 22 Filed 08/23/19 Page 15 of 19

 

 

STOLL GLICKMAN
°BELLINA

5030 Broadway, Ste. 652
New York, NY 10034

P; (718) 852-3719

P74 86

saguewe cigiiry
AAR STO

     

 

CSDM

Angelo Carzoglio, DIN 18A0399 June 21, 2019
Attica Correctional Facility

639 Exchange St

Attica, New York 14011-0149

Dear Mr. Carzoglio -

After carefully considering your cases, unfortunately we have concluded that we cannot

represent you. We wish you the best of luck in pursuing the matters. Thank you for reaching
out to our firm.

Sincerely,
my Pa _
Lo A / f

LE . dy eee
Fi Da fe
f VAD ae

& Leo Glickman
Case 7:17-cv-03651-NSR Document 22 Filed 08/23/19 Page 16 of 19

 

Angelo Carzoglio #18A0399
Attica Corr.. Fac.

639 Exchange Street
P.O. Box-149
Attica, New York 14011-0149

July 20, 2019

TO: ROBERT SOSHNICK, ESQ.

Re:

ATTORNEY AT LAW
125-10 QUEENS BLVD., SUITE #308
KEW GARDENS, NEW YORK 11415

Civil Rights Cases/42 U.S.C. §1983-Case No.:17-cv-
3651(NSR)/Gase No.:18-cv-4198(NSR)/Case No.:18-cv-7780(NSR),
Counsel Representation

Dear Mr. Soshnick:

I am forwarding you this correspondence
because I was referred by a client of yours, Mr. Greenland.
I was in the process of submitting an: APPLICATION FOR
APPOINTMENT OF COUNSEL AND SUPPORTING AFFIDAVIT, to the
Southern District Federal Court. I have three(3)
pending/active Civil Suits as you can see mentioned above,
(See attached, ORDER OF SERVICE).
I have submitted several letters to different attorney's for
counsel representation on the pending civil suits, but no one
has excepted.
Please allow me to give some details on each complaint.
On Case No. :17-cv-3651(NSR), is against three(3) New York
State Supreme Court Officers, they attacked, assaulted and
deprived me of my 6th Amendment of the Constitution. I was at
the time granted and allowed to appear Pro-Se during a pending
criminal indictment. When the Supreme Court Officers would not
allow me to appear in front of the judge unless relinquish

from representing myself. When I didn't agree the officers
Case 7:17-cv-03651-NSR Document 22 Filed 08/23/19 Page 17 of 19

 

demand, they entered the holding cell right outside the court

room and attacked and assaulted me, this was all recorded on
surveillance cameras, in two different locations. There's two
witnesses two this assault, both are corrections officers from
the Westchester Department of Corrections. They also submitted
their report on the altercation.

There were never any criminal charges filed against me, that's
because the cameras were viewed by the County Police

Department.

On Case No. :18-cv-4198(NSR), is against Westchester County
Jail, a former senior jail guard (Capt.), several jail guard
supervisors, a healthcare gatekeeper, of Correct Care
Solutions, a jail official and the Aramark Corporation. The
former senior jail guard supervisor (Capt.), Thomas Abrams, is
presently incarcerated in a New York State Correctional
Facility, he's convicted of child sexual charges.

The third Civil Case No. :18-cv-7780(NSR), or the co-
defendants of Thomas Abrams, several other jail guard
supervisors and the jail official.

One of the Law firms that I've submitted all three(3) of the
civil complaints I've filed did not except to take the case,
only upon your request if you wish to view all of them I'm
willing to forward the attorney to mail all. three complaints
to your office. The latest action on one of the complaints was
a:  PRO-SE LITIGANT OPPOSITION MOTION TOWARDS DEFENDANTS
F.R.C.P. RULE 12(b)(6), on Civil Action No. :18-cv-4198(NSR).
I had to have that submitted before July 3, 2019.

It's difficult for me to continue as a Pro-Se litigant on
Case 7:17-cv-03651-NSR Document 22 Filed 08/23/19 Page 18 of 19

 

these Civil Suits, one because I'm actively and presently in
the process of preparing my supplementary brief for the
appellate division on the pending disposition of my
indictment. I also am not receiving the time I'm in need of
at the facility law library.

If it helps, I'm prepared to agree on some sort of
"contingency fee", one third on each of the complaints or
however you deem fit to the agreement if you decide on the
representation.

Thank you for taking the time in reading this correspondence.

Cordially,

G.c. FILE
 

Angelo Carzoglio #18A0399
Attica Corr. Face
630 Exchange Street

P.O.
Attica, New York 44011-0149

 

 

 
      

 

oO
oo
oO
o
oo
o
>)
oO
© a
bP € : at
/ ‘
TO: THE CLERK OF THE COURT
HON. NELSON S. ROMAN
UNLTED STATES DISTRICT COURT JUDGE
RT FOR THE |

UNITED STATES DISTRICT GOU
DISTRICT OF NEW YORK |
UNITED STATES

rr]
tl
oO
te
a
=

COURTHOUSE
AS STREET
NEW YORK 10601

 

Case 7:17-cv-03651-NSR Docume

 

 
